 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel stationed there from violence or fear of it.One may reasonably concludethat the thrust of its deregistration action against Mahoney in March 1961 was toapply that policy.Certainly, that conclusion is at least as consistent with .h(-evidence as a belief that it had any of the ulterior motives the General Counselattributes to it, and if that is the situation, the General Counsel has failed to carrythe burden of providing his case by evidence of preponderant weight.In sum,much as one may personnally regret the curtailment of Mahoney's long-shore employment opportunities as a result of the deregistration, the evidence impelsa conclusion that the General Counsel has not established that the deregistrationstemmed from unlawful motivesrather thanfrom a designby PMA to protect itshiring facilities from violence, the fear of it, and disorder.Accordingly I shallrecommend dismissal of the complaint.ioUpon the basis of the foregoing findings of fact, and upon the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAW1.Local 19 and the International are, and have been at all times material to thisproceeding, labor organizations within the meaning of Section 2(5) of the Act.2.PacificMaritime Association is, and has been at all times material to thisproceeding, an employer within the meaning of Section 2(2) of the Act.3.The record does not establish that the Respondent has engaged in the unfairlabor practices imputed to it in the complaintRECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and the entirerecord in this proceeding, it is recommended that the Board enter an order dismissingthe complaint.10 Section 16(a) of the collective-bargaining agreement,which prescribes the grievancemachinery,contains a proviso that the Coast Committee has no "power to review decisionsrelative to the methods of maintaining registration lists, or the operation of hiring halls."Section 16(g) provides that "(n)othing in this section(16) shall prevent the parties frommutually agreeing upon other means of deciding matters upon which there has beendisagreement."The issues here require no determination as to the power of the CoastCommittee to review or take the action it did with respect to Mahoney.The results herewould be the same whether or not Its action wasultra vires,and by reaching the conclu-sions set forth above, I intend no ImplicationthatIhave passed on the reach of theCoast Committee's review or other authority in Mahoney's caseGeneral Instrument CorporationandLocal 472, InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO.Case No. 20-CA-1292.December 10, 1962DECISION AND ORDERUpon a charge and first amended charge filed by Local 472, Inter-national Union of Electrical,Radio and Machine Workers,AFL-CIO,herein called Local 472, the General Counsel of the National LaborRelations Board by the Regional Director of the Twenty-secondRegion issued a complaint dated August 3, 1962, against GeneralInstrument Corporation,herein called Respondent,alleging that Re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1) and (5)and Section 2(6) and(7) of theNational Labor Relations Act, as140 NLRB No. 6. GENERAL INSTRUMENT CORPORATION19amended.Copies of the charge, amended charge, complaint, andnotice of hearing were duly served upon Respondent.With respect to the unfair labor practices, the complaint alleges,in substance, that on or about April 12, 1962, the Regional Director ofthe Twenty-second Region issued a certification in Case No. 22-RC-1353 designating International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO, herein called the TUE, as the exclusive col-lective-bargaining representative of a unit composed of all technicalemployees in the Thermo-Electric Division of the Respondent's plantin Newark, New Jersey. The complaint also alleges that on or aboutApril 13, 1962, and at all times thereafter, Respondent unlawfullyrefused to bargain with the IUE or its designated agent, Local 472.On September 17, 18, and 19, all parties to this proceeding enteredinto a stipulation and jointly moved to transfer this proceeding di-rectly to the Board for findings of fact, conclusions of law, and decisionand order.The motion states that the parties waive hearing and oralargument before a Trial Examiner, the making of findings of factand conclusions of law by a Trial Examiner, the issuance of an Inter-mediate Report and Recommneded Order, and oral argument beforethe Board.The motion also provides that the parties' stipulation andcertain specified documents constitute the entire record in the case.On September 25, 1962, the Board granted the parties' motion totransfer the case to the Board.Briefs were thereafter filed by theGeneral Counsel, the Charging Party, and the Respondent.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].Upon the basis of the parties' stipulation, the briefs,' and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENTThe Respondent maintains its principal office and place of businessat its plant in Newark, New Jersey, and at all times material herein hasbeen engaged at said plant and place of business in the manufacture,sale, and distribution of electronic devices and related products.During the year immediately preceding the issuance of the com-plaint, the Respondent had sales in excess of $500,000, of which prod-'In its brief to the Board,Local 472 incorporated a motion to strike certain pt^rtionsof the stipulated record on the ground that these matters are "immaterial and superfluous "Oppositions to this motion have been filed by the General Counsel and by the Respondent.All parties,including Local 472, had stipulated that these matters "be deemed admittedin evidence and made a part of the record of this proceeding."The motion is denied.681-492-63-vol. 140-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDucts, goods, and materials valued in excess of $50,000 were shippedfrom said plant in interstate commerce directly to States of the UnitedStates other than the State of New Jersey.The Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act.II. TILE LABOR ORGANIZATIONS INVOLVEDLocal 472 and the IUE arelabor organizations as defined in Section2 (5) ofthe Act.III.THE ALLEGED UNFAIR LABORPRACTICESOn September 11, 1961, the IUE filed a petition in Case No.22-RC-1353 seeking to represent a unit of technical employees in theEmployer's Thermo-Electric Division, Newark, New Jersey. Follow-ing a hearing, the Regional Director for the Twenty-second Regionissued a Decision and Direction of Elections on November 13, 1961(not published in NLRB volumes), in which he found, in agreementwith the contention of the Respondent, that a unit including both tech-nical and professional employees was appropriate.Accordingly, hedirected separate elections in two voting groups, one consisting of allprofessional employees and the other consisting of all technicalemployees.Subsequent to this Decision the IUE filed with the Board a timelyrequest for review of the Regional Director's Decision and Directionof Elections.Opposition to this request was filed by Respondent.The Board by telegraphic orders, dated December 7 and 12, 1961,respectively, ordered the Regional Director to proceed with the elec-tions as scheduled, but to impound the ballots, and granted the re-quest for review, directing that the ballots cast in the elections remainimpounded pending its decision on review?On March 27, 1962, theBoard issued its Decision on Review, Order and Direction (not pub-lished in NLRB volumes), in which it modified the unit found appro-priate by the Regional Director, and found the following unit ofRespondent's employees to be an appropriate unit within the meaningof Section 9(b) of the Act: "All technical employees in the Thermo-Electric Division of the Employer's plant in Newark, New Jersey,including senior laboratory technicians, laboratory technicians, labora-tory specialists, junior laboratory technicians, and laboratory appren-tices,but excluding professional employees, all other employees,watchmen, guards, and supervisors as defined in the Act." 32 The elections were heldon oraboutDecember 8, 1961.On April11, 1962, Respondent filed a motion for reconsideration of the Board's Deci-sion on Review,Order,and Direction.This motion was denied by the Board on May 7,1962. GENERAL INSTRUMENT CORPORATION21Thereafter, on April 3, 1962, the ballots of the employees in theunit found appropriate by the Board were counted and a tally ofballots was furnished the parties which showed that of 15 valid votescast in the election, 8 were cast for the IUE and 7 were cast for"no union."One other ballot was challenged because the voter's namewas not on the eligibility list.On April 12, 1962, the Regional Direc-tor issued a Supplemental Decision and Certification of Representa-tives (not published in NLRB volumes) wherein he sustained thechallenge to the ballot and certified the IUE as the exclusive repre-sentative of the employees in the above-described unit .4On April 13, 1962, the IUE designated Local 472 as its agent forthe purpose of engaging in collective bargaining with Respondentwith respect to the certified unit.On the same date, Harry Kelner,International representative of the IUE and the business representa-tive of Local 472, formally requested the Respondent to meet andbargain.The Respondent refused. On May 8, 1962, Respondent senta telegram to the IUE stating that it refused to bargain with the IUEfor the unit certified by the Board on the ground that the Board's unitdetermination violated the Act.Thereafter, by letter dated May 10,1962, addressed to its employees, the Respondent stated that it hadadvised the IUE to file a "refusal to bargain" charge with the Boardin order that Respondent might obtain review of the Board's action ina Federal court.Respondent admits that on or about April 13, 1962,and at all times thereafter it has refused and continues to refuse torecognize or bargain with the IUE or its agents.The Respondent's defense is concerned solely with the Board'sunit determination, and Respondent has raised no matter not previ-ously considered and rejected by the Board in the aforementionedrepresentation proceeding.We accordingly find that the Respondent,by refusing to bargain with the IUE on and after April 13, 1962,has violated Section 8 (a) (5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the operations of the Respondent de-scribed in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.' The challenge to the ballot was sustained because the Regional Director found thatthe voter in question had been discharged for cause prior to the payroll period used todeterminevoter eligibility.Thisfact was conceded by the IUE in the course of theinvestigation of the challenged ballot. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in unf air laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act,we shall order that it cease and desist therefrom and, upon request,bargain collectively with the IUE as the exclusive representative ofits employees in the appropriate unit.CONCLUSIONS OF LAW1.General Instrument Corporation is an employer within the mean-ing of Section 2(2) of the Act, and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union of Electrical, Radio and Machine Workers,AFL-CIO, is a labor organization within the meaning of Section 2 (5)of the Act.3.All technical employees in the Thermo-Electric Division of theRespondent's plant, Newark, New Jersey, including senior laboratorytechnicians, laboratory technicians, laboratory specialist, junior lab-oratory technicians, and laboratory apprentices, but excluding pro-fessional employees, all other employees, watchmen, guards, and su-pervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.4.At all times since April 12, 1962, the IUE has been and continuesto be the exclusive bargaining representative of all the employees inthe aforementioned unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing, on and after April 13, 1962, to bargain collectivelywith the IUE as the exclusive representative of its employees in theaforesaid unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (5) of theAct.6.By refusing to bargain with the IUE, the Respondent has inter-fered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, thereby engaging in anunfair labor practice within the meaning of Section 8(a) (1) of theAct.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, General Instru-ment Corporation, Newark, New Jersey, its officers, agents, successors,and assigns, shall:1.Cease and desist from : GENERAL INSTRUMENT CORPORATION23(a)Refusing to bargain with International Union of Electrical,Radio and Machine Workers, AFL-CIO, as the representative of itsemployees in the above-described appropriate unit.(b) In any like or related manner interfering with the efforts ofthe above-named labor organization to bargain collectively.2.Take the following affirmative action which is necessary toeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Unionof Electrical, Radio and Machine Workers, AFL-CIO, as the repre-sentative of its employees in the above-described appropriate unit,and, if an understanding is reached, embody such understanding ina signed agreement.(b)Post at its plant in Newark, New Jersey, copies of the attachednotice marked "Appendix." I Copies of said notice, to be furnishedby the Regional Director for the Twenty-second Region, shall, afterbeing duly signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, includingall places where notices to its employees are customarily posted.Rea-sonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what stepshave been taken to comply herewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively with InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO,concerning rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached,we will embody said understanding in a signed agreement.The bargaining unit is:All technical employees in the Thermo-Electric Divisionof the Employer's plant in Newark, New Jersey, includingsenior laboratory technicians, laboratory technicians, labora-tory specialists, junior laboratory technicians, and laboratoryapprentices, but excluding professional employees, all other 24DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees, watchmen, guards, and supervisors as defined inthe Act.WE WILL NOT in any like or related manner interfere with theefforts of the International Union of Electrical, Radio and Ma-chineWorkers, AFI.-CIO, to bargain collectively.GENERAL INSTRUMENT CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by any,other material.Employees may communicate directly with the Board's RegionalOffice, 614 National Newark Building, 744 Broad Street, Newark 2,New Jersey, Telephone No. Market 4-6151, if they have any questionconcerning this notice or compliance with its provisions.Northwestern Photo Engraving Co., Inc.andChicago Photo-Engravers Union No.5.Case No. 13-CA-4175.December 10,1962DECISION AND ORDEROn July 30,1962, Trial Examiner Fannie M. Boyls issued her Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, theCharging Party and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.1Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Rodgers, Panning,and Brown].140 NLRB No. 4.